Name: 2008/395/EC: Commission Decision of 30 April 2008 on the clearance of the accounts of the paying agencies of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2007 financial year (notified under document number C(2008) 1710)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  accounting;  agricultural policy;  EU finance;  regions and regional policy
 Date Published: 2008-05-29

 29.5.2008 EN Official Journal of the European Union L 139/25 COMMISSION DECISION of 30 April 2008 on the clearance of the accounts of the paying agencies of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2007 financial year (notified under document number C(2008) 1710) (Only the Czech, Estonian, Greek, English, Latvian, Lithuanian, Hungarian, Polish, Slovak and Slovenian texts are authentic) (2008/395/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 39 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) On the basis of the annual accounts submitted by the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia concerning expenditure in the field of rural development measures, accompanied by the information required, the accounts of the paying agencies referred to in Article 6(2) of Regulation (EC) No 1290/2005 are to be cleared. The clearance covers the completeness, accuracy and veracity of the accounts transmitted in the light of the reports established by the certification bodies. (2) The time limits granted to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia referred to in Article 7(2) of Commission Regulation (EC) No 885/2006 (2) laying down detailed rules for the application of the procedure for the clearance of accounts of the EAGF for the submission to the Commission of the documents referred to in Article 8(1)(c) of Regulation (EC) No 1290/2005 and in Article 7(1) of Regulation (EC) No 885/2006, have expired. (3) The Commission has checked the information submitted and communicated to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia before 31 March 2008 the results of its verifications, along with the necessary amendments. (4) For the rural development expenditure covered by Article 7(2) of Commission Regulation (EC) No 27/2004 of 5 January 2004 laying down transitional detailed rules for the application of Council Regulation (EC) No 1257/1999 as regards the financing by the EAGGF Guarantee Section of rural development measures in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (3) the outcome of the clearance decision is to be deducted from or added to subsequent payments made by the Commission. (5) In the light of the verifications made, the annual accounts and the accompanying documents permit the Commission to take, for certain paying agencies, a decision on the completeness, accuracy and veracity of the accounts submitted. The details of these amounts were described in the Summary Report that was presented to the Fund Committee at the same time as this Decision. (6) In the light of the verifications made, the information submitted by certain paying agencies requires additional inquiries and their accounts cannot be therefore cleared in this Decision. (7) For the rural development expenditure covered by Regulation (EC) No 27/2004, the amounts recoverable or payable under the clearance of accounts decision are to be deducted from or added to subsequent payments. (8) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Article 2, the accounts of the paying agencies of the Member States concerning expenditure in the field of rural development financed by the European Agricultural Guarantee Fund (EAGF) in respect of the 2007 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State pursuant to this Decision in the field of rural development measures applicable in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia are set out in Annex I and Annex II. Article 2 For the 2007 financial year, the accounts of the Member States' paying agencies in the field of rural development measures applicable in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, set out in Annex III, are disjoined from this Decision and shall be the subject of a future clearance Decision. Article 3 This Decision is addressed to the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 30 April 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 1437/2007 (OJ L 322, 7.12.2007, p. 1). (2) OJ L 171, 23.6.2006, p. 90. Regulation as amended by Regulation (EC) No 1233/2007 (OJ L 279, 23.10.2007, p. 10). (3) OJ L 5, 9.1.2004, p. 36. ANNEX I CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS Financial year 2007  EAGF rural development expenditure in new Member States Amount to be recovered from or paid to the Member State MS 2007  Expenditure for the paying agencies for which the accounts are Total a + b Reductions Total Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State (1) cleared disjoined = expenditure declared in the annual declaration = total of interim payments reimbursed to the Member State for the financial year a b c = a + b d e = c + d f g = e  f CY EUR 17 817 990,09 17 817 990,09 0,00 17 817 990,09 17 817 394,00 596,09 CZ EUR 188 407 840,07 188 407 840,07 0,00 188 407 840,07 107 317 031,00 81 090 809,07 EE EUR 0,00 36 236 291,00 36 236 291,00 0,00 36 236 291,00 36 236 291,00 0,00 HU EUR 178 498 827,76 178 498 827,76 0,00 178 498 827,76 142 520 308,00 35 978 519,76 LT EUR 156 247 750,70 156 247 750,70 0,00 156 247 750,70 137 893 174,00 18 354 576,70 LV EUR 110 967 368,28 110 967 368,28 0,00 110 967 368,28 92 775 801,00 18 191 567,28 MT EUR 0,00 4 148 025,00 4 148 025,00 0,00 4 148 025,00 4 148 025,00 0,00 PL EUR 1 085 818 964,54 1 085 818 964,54 0,00 1 085 818 964,54 624 783 864,00 461 035 100,54 SI EUR 88 853 612,73 88 853 612,73 0,00 88 853 612,73 29 882 274,00 58 971 338,73 SK EUR 144 596 146,16 144 596 146,16 0,00 144 596 146,16 105 327 185,00 39 268 961,16 MS Advances paid but still to be cleared for the programme implementation (Article 32 of Council Regulation (EC) No 1260/1999) CZ EUR 86 848 000,00 CY EUR 11 968 000,00 EE EUR 24 080 000,00 HU EUR 96 368 000,00 LT EUR 78 320 000,00 LV EUR 52 496 000,00 MT EUR 4 304 000,00 PL EUR 458 624 000,00 SI EUR 45 056 000,00 SK EUR 63 536 000,00 (1) As payments have reached 95 % of the financial plan, the balance in respect of CZ, HU, LT, LV, PL, SI and SK will be settled during the closure of the programme. ANNEX II CLEARED EXPENDITURE BY EAGF RURAL DEVELOPMENT MEASURE FOR EXERCISE 2007 IN NEW MEMBER STATES Differences between annual accounts and declarations of expenditure CYPRUS No Measures Expenditure 2007 Annex I column a Reductions Annex I column d Amount cleared for 2007 Annex I column e i ii iii = i + ii 1 Support of investments for management of animal waste 3 225 390,38 3 225 390,38 2 Encouragement for improvement and development 2 413 832,05 2 413 832,05 3 Encouragement of the set-up of producer groups 0,00 0,00 4 Promotion of vocational training of farmers 0,00 0,00 5 Technical and advisory service to the farmers 0,00 0,00 6 Early retirement 476 161,06 476 161,06 7 Support for setting-up of young farmers 0,00 0,00 8 Meeting EU standards 1 327 209,76 1 327 209,76 9 Adoption of agri-environmental measures 5 598 846,60 5 598 846,60 10 Agri-environmental actions for the protection of natural value 1 385 404,31 1 385 404,31 11 Afforestation 80 294,63 80 294,63 12 Improving of infrastructure for livestock development 600 274,13 600 274,13 13 Less-favoured areas 1 298 319,91 1 298 319,91 14 Support for quality schemes 0,00 0,00 15 Support of small-scale traditional processing 211 518,23 211 518,23 16 Protection of agricultural and traditional landscapes 504 899,70 504 899,70 17 Protection from forest fires and other natural disasters 293 655,31 293 655,31 18 Afforestation of non-agricultural land 314 776,22 314 776,22 19 Improvement of harvesting process 79 455,98 79 455,98 20 Technical support of the implementation, monitoring 0,00 0,00 21 Technical support of collective initiatives at local level 7 951,82 7 951,82 Total 17 817 990,09 0,00 17 817 990,09 CZECH REPUBLIC No Measures Expenditure 2007 Annex I column a Reductions Annex I column d Amount cleared for 2007 Annex I column e i ii iii = i + ii 1 Early retirement 1 590 493,75 1 590 493,75 2 Less-favoured areas 81 005 360,10 81 005 360,10 3 Agri-environment 102 916 341,29 102 916 341,29 4 Forestry 2 687 988,90 2 687 988,90 5 Producer groups 207 656,03 207 656,03 6 Technical assistance 0,00 0,00 7 Sapard programme 0,00 0,00 700 Investments in agricultural holdings, Regulation (EC) No 1268/1999 0,00 0,00 701 Processing and marketing, Regulation (EC) No 1268/1999 0,00 0,00 702 Flood damage 1 0,00 0,00 703 Improving structures for quality 0,00 0,00 704 Land improvement and reparcelling 0,00 0,00 705 Renovation and development of villages 0,00 0,00 706 Flood damage 2 0,00 0,00 707 Development of rural infrastructure 0,00 0,00 708 Development and diversification of activities 0,00 0,00 709 Agricultural production methods to protect 0,00 0,00 710 Improvement of vocational training 0,00 0,00 711 Technical assistance, Sapard programme 0,00 0,00 Total 188 407 840,07 0,00 188 407 840,07 HUNGARY No Measures Expenditure 2007 Annex I column a Reductions Annex I column d Amount cleared for 2007 Annex I column e i ii iii = i + ii 1 Agri-environment 73 486 969,91 73 486 969,91 2 Meeting standards 4 105 536,55 4 105 536,55 3 Afforestation 22 816 432,69 22 816 432,69 4 Support for semi-substance farms 685 771,04 685 771,04 5 Producer groups 15 660 337,14 15 660 337,14 6 Early retirement 0,00 0,00 7 Less-favoured areas 5 445 831,94 5 445 831,94 8 Technical assistance 12 481 066,90 12 481 066,90 9 Projects approved under Regulation (EC) No 1268/1999 0,00 0,00 10 Complementary national direct payments 43 816 881,59 43 816 881,59 Total 178 498 827,76 0,00 178 498 827,76 LITHUANIA No Measures Expenditure 2007 Annex I column a Reductions Annex I column d Amount cleared for 2007 Annex I column e i ii iii = i + ii 1 Agri-environment 22 285 402,90 22 285 402,90 2 Less-favoured areas and areas with environmental restrictions 49 265 832,76 49 265 832,76 3 Meeting standards 27 087 408,61 27 087 408,61 4 Afforestation of agricultural land 2 282 657,14 2 282 657,14 5 Early retirement 25 344 412,08 25 344 412,08 6 Support for semi-subsistence farms undergoing restructuring 1 957 236,61 1 957 236,61 7 Other measures 261 299,00 261 299,00 8 Technical assistance 1 608 513,64 1 608 513,64 9 Complementary national direct payments 26 154 987,96 26 154 987,96 Total 156 247 750,70 0,00 156 247 750,70 LATVIA No Measures Expenditure 2007 Annex I column a Reductions Annex I column d Amount cleared for 2007 Annex I column e i ii iii = i + ii 1 Early retirement 1 969 847,34 1 969 847,34 2 Producer groups 0,00 0,00 3 Support for semi-substance farms 11 380 749,30 11 380 749,30 4 Meeting standards 18 477 804,02 18 477 804,02 5 Agri-environment 28 455 604,50 28 455 604,50 6 Less-favoured areas 44 469 295,01 44 469 295,01 7 Technical assistance 687 059,69 687 059,69 8 Obligations transferred from previous programming period 5 527 008,42 5 527 008,42 9 Allocations of resources for single area payments 0,00 0,00 Total 110 967 368,28 0,00 110 967 368,28 POLAND No Measures Expenditure 2007 Annex I column a Reductions Annex I column d Amount cleared for 2007 Annex I column e i ii iii = i + ii 1 Early retirement 208 211 570,06 208 211 570,06 2 Support for semi-substance farms 153 848 603,49 153 848 603,49 3 Producer groups 2 217 071,84 2 217 071,84 4 Less-favoured areas 268 656 270,64 268 656 270,64 5 Agri-environment undertakings and animal welfare 99 644 744,58 99 644 744,58 6 Afforestation 34 137 537,58 34 137 537,58 7 Meeting EU standards 162 483 934,83 162 483 934,83 8 Technical assistance 1 179 654,66 1 179 654,66 9 Complements to direct payments 155 386 446,75 155 386 446,75 10 Projects approved under Regulation (EC) No 1268/1999 53 130,11 53 130,11 Total 1 085 818 964,54 0,00 1 085 818 964,54 SLOVENIA No Measures Expenditure 2007 Annex I column a Reductions Annex I column d Amount cleared for 2007 Annex I column e i ii iii = i + ii 1 Less-favoured areas 35 507 061,93 35 507 061,93 2 Agri-environment 36 570 020,31 36 570 020,31 3 Early retirement 2 157 975,90 2 157 975,90 4 Meeting standards 11 469 182,41 11 469 182,41 5 Technical assistance 622 994,02 622 994,02 6 Sapard programme 341 673,22 341 673,22 7 Complements to direct payments 2 184 704,95 2 184 704,95 Total 88 853 612,73 0,00 88 853 612,73 SLOVAKIA No Measures Expenditure 2007 Annex I column a Reductions Annex I column d Amount cleared for 2007 Annex I column e i ii iii = i + ii 1 Investments in agricultural holdings 2 371 921,16 2 371 921,16 2 Training 0,00 0,00 3 Less-favoured areas and areas with environmental restrictions 69 206 792,25 69 206 792,25 4 Meeting standards 2 926 865,23 2 926 865,23 5 Agri-environmental support 47 813 409,02 47 813 409,02 6 Improving processing and marketing of agricultural products 355 963,87 355 963,87 7 Forest management 1 109,96 1 109,96 8 Afforestation of agricultural land 96 237,08 96 237,08 9 Land consolidation 316 125,54 316 125,54 10 Diversification of agricultural activities 9 505,89 9 505,89 11 Support for semi-subsistence farms 445 878,45 445 878,45 12 Producer groups 2 305 705,75 2 305 705,75 13 Technical assistance including evaluation 3 586 575,26 3 586 575,26 14 Complements to direct payments 14 365 364,23 14 365 364,23 901 Investments in agricultural holdings, Regulation (EC) No 1268/1999 131 805,70 131 805,70 905 Agri-environmental support  projects approved under Regulation (EC) No 1268/1999 582 024,62 582 024,62 907 Forest management  projects approved under Regulation (EC) No 1268/1999 0,00 0,00 912 Producer groups  project approved under Regulation (EC) No 1268/1999 80 862,15 80 862,15 Total 144 596 146,16 0,00 144 596 146,16 ANNEX III CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS Financial year 2007  EAGF rural development expenditure in new Member States List of the paying agencies for which the accounts are disjoined and are the subject of a later clearance decision Member State Paying agency Estonia PRIA Malta MRAE